Citation Nr: 0903826	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-19  612	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs((VA) Regional Office (RO)
in Providence, Rhode Island 


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder diagnosed as bipolar disorder.


REPRESENTATION

Appellant represented by:        The American Legion





FINDINGS OF FACT

1.   The appellant in this case had active duty for training 
with the Army National Guard from July to September 1963. 

2.  In December 2008, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it must be  dismissed.



ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

